Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1049 Filed 11/14/18 Page 1 of 13
                                                                                      1
                       UNITED STATES OF AMERICA v. PAUL NICOLETTI



   1                          UNITED STATES DISTRICT COURT
   2                     FOR THE EASTERN DISTRICT OF MICHIGAN
   3                                SOUTHERN DIVISION
   4
   5     UNITED STATES OF AMERICA,
   6                       Plaintiff,                     Case No.       15-20382-1
   7           -vs-
   8                                                      Detroit, Michigan
   9     PAUL NICOLETTI,                                  June 28, 2018
  10                       Defendant.
  11     ------------------------------/
  12

  13       TRANSCRIPT OF MOTION TO WITHDRAW and REQUEST FOR NEW COUNSEL
  14                   BEFORE THE HONORABLE VICTORIA A. ROBERTS
  15                      UNITED STATES DISTRICT COURT JUDGE
  16

  17     APPEARANCES:

  18     For the Government:                Craig A. Weier
                                            U.S. Attorney's Office
  19                                        211 W. Fort Street, Suite 2001
                                            Detroit, MI 48226
  20

  21     For the Defendant:                 Michael J. Harrison
                                            Harrison Law
  22                                        40950 Woodward
                                            Bloomfield Hills, MI 48304
  23
  24     Proceedings taken by mechanical stenography, transcript
         produced by computer-aided transcription
  25




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1050 Filed 11/14/18 Page 2 of 13
                                                                                    2




   1                              Detroit, Michigan
   2                              Thursday, June 28, 2018
   3                              (At about 10:31 a.m.)
   4                                       - - -
   5                          (Call to Order of the Court)
   6                 THE CLERK OF THE COURT: Calling the case of United
   7     States of America versus Paul Nicoletti, 15-20382.           Counsel,
   8     please state your appearances.
   9                 MR. WEIER: Your Honor, good morning. Craig Weier on
  10     behalf of the United States.
  11                 THE COURT: Good morning.
  12                 MR. HARRISON: Good morning, Your Honor.         Michael
  13     Harrison on behalf of Paul Nicoletti.
  14                 THE COURT: Good morning.
  15                 MR. NICOLETTI: Good morning, Your Honor.         Paul
  16     Nicoletti on behalf of myself.
  17                 THE COURT:    Everyone, you can take your seats.        This
  18     matter is before the Court on a Motion to Withdraw and request
  19     that new counsel be appointed filed by Mr. Harrison.           I have a
  20     Government response to that Motion, and I have a response from
  21     Mr. Nicoletti as well.      Mr. Harrison, do you wish to add to
  22     your Motion.
  23                 MR. HARRISON: No, Your Honor.       I would stand by my
  24     motion.    If the Court has any questions, I'll be happy to
  25     respond to them of course.




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1051 Filed 11/14/18 Page 3 of 13
                                                                                  3




   1                 THE COURT: All right.      Thank you.    And Mr. Weier?
   2                 MR. WEIER: Your Honor, I have nothing to add to the
   3     response.
   4                 THE COURT: And Mr. Nicoletti?
   5                 MR. NICOLETTI: Yes, Your Honor.       I would like to
   6     respond.
   7                 THE COURT: Why don't you just stay at counsel table
   8     and use the microphone because if you stand here you'll be
   9     blocking Mr. Weier. Thank you.
  10                 MR. NICOLETTI: Your Honor, the only issue that I want
  11     to add to my response is that based upon a Motion to Strike
  12     filed by the Assistant Prosecuting Attorney, he indicates that
  13     there was not an agreement to move the motion cutoff date.
  14                 THE COURT: I'm sorry.      You filed -- you have filed a
  15     couple of motions since Mr. Harrison filed his motion, correct?
  16                 MR. NICOLETTI: Yes, Your Honor.
  17                 THE COURT: And that's what you're about to address
  18     now?
  19                 MR. NICOLETTI: No.
  20                 THE COURT: I thought you mentioned Motion to Strike.
  21     There was no motion to strike your response to this motion.
  22                 MR. NICOLETTI: No.     No, there was not, Your Honor,
  23     but there is confusion as far as what the motion cutoff date is
  24     and the only person that has that knowledge is Mr. Harrison and
  25     Mr. Weier because Mr. Harrison had always informed me that the




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1052 Filed 11/14/18 Page 4 of 13
                                                                                  4




   1     motion cutoff date had been changed to June 11th and that it
   2     was informal pursuant to a call to the Court that was placed on
   3     I think February 20th, 2018.       So then Mr. Weier turns around
   4     and says that the motions were filed late, which is not the
   5     issue as far as I know and I do have proof that there was an
   6     agreement, at least Mr. Harrison believed that the motion
   7     cutoff date was June 11th and I'd be happy to present that to
   8     the Court.    So I think Mr. Weier is being disingenuous when he
   9     says that my motion -- the motions that have been stricken were
  10     filed late because he knows that there was an agreement between
  11     the two of them to informally adjourn the motion cutoff date.
  12                  THE COURT: Well again, Mr. Nicoletti, the Motion to
  13     Withdraw here is based on a couple of things.          Mr. Harrison
  14     says that you want him to put forth a strategy that he doesn't
  15     believe he can do, and it's based on medical issues that he
  16     says are hampering his ability to represent you.           So do you
  17     want to address either one of those two things?
  18                  MR. NICOLETTI: Yes, Your Honor.      I attached -- when I
  19     filed my response, I attached an email from Mr. Harrison where
  20     he indicates that his request for adjournment will be solely
  21     based on his medical issues.       I have never asked for
  22     adjournment nor am I asking for an adjournment, and it looks
  23     bad --
  24                  THE COURT: (Interjecting) I didn't see any emails
  25     attached to your response to the motion. I'm sorry.




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1053 Filed 11/14/18 Page 5 of 13
                                                                                    5




   1                 MR. NICOLETTI: Your Honor, I don't want to waste the
   2     Court's time by trying to find the email.         I don't think that
   3     Mr. Harrison will dispute the fact that he sent it.           I know it
   4     exists.    It wasn't one of the emails that I printed for today's
   5     purposes, but I'd be happy to -- as an officer of the court, I
   6     can represent that that's exactly what he said in his email and
   7     I'd be happy to supplement the record with a copy of the email.
   8     I just don't want to waste the Court's time.          I don't think
   9     he'll deny that he indicated that.
  10                 THE COURT: Most importantly, Mr. Nicoletti, is the
  11     representation here that things have broken down between you
  12     and Mr. Harrison, and Mr. Harrison believes that he cannot
  13     continue to represent you and his health issues.           So I don't
  14     know that you can say much to dispute his health issues.            What
  15     about that the relationship has broken down such that he would
  16     not be able to represent you?
  17                 MR. NICOLETTI: Well, Your Honor, with regard to Mr.
  18     Harrison's health issues, he's always claimed that he has
  19     health issues.     When I questioned him about health issues, he
  20     refused to answer my questions.        He indicated that the Court
  21     has his medical records.       I have never seen his medical records
  22     nor do I think I'm entitled to them, but he represented to me
  23     that the Court has his medical records and the Court knows that
  24     he has medical issues.      Well, if he knew that the Court -- if
  25     he knew he had medical issues a year ago, why did he accept




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1054 Filed 11/14/18 Page 6 of 13
                                                                                    6




   1     appointment of the case?       Why did he continue on?      Why did he
   2     wait until two weeks before trial to file a Motion to Withdraw?
   3     Why did he not serve the subpoenas that he should have served
   4     back in February?     Why did somebody not call me and say look,
   5     Michael's going to disappear for 11 days or back in December he
   6     disappeared for close to three months.         Nobody even gave me the
   7     courtesy of a phone call or an email indicating that Michael
   8     had disappeared.     So his medical condition I can't respond to
   9     because I know nothing about it.
  10                 THE COURT: That's what I said, that you probably
  11     cannot address the health issues.        What about his
  12     representation that there has been a breakdown in your
  13     relationship with him such that it would not be to your benefit
  14     or his for him to continue as your lawyer?
  15                 MR. NICOLETTI: Well, Your Honor, based upon the issue
  16     that has now been raised by Mr. Weier that the motions weren't
  17     filed timely, that deals with the issue of malpractice.            So up
  18     until the time Mr. Weier raised the issue that the motions
  19     weren't filed timely and denied that there's an agreement to
  20     extend that timeframe, there wasn't an issue, but now I think
  21     that there is an issue because Mr. Weier is basically accusing
  22     Mr. Harrison of malpractice because he had the emails.            He had
  23     everything ready to file and then they weren't filed by the
  24     20th because they had reached -- they'd called the Court and
  25     agreed to an informal extension.




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1055 Filed 11/14/18 Page 7 of 13
                                                                                   7




   1                  THE COURT: I'm not sure that there's an accusation of
   2     malpractice here; maybe Mr. Weier wants to address that.            I
   3     think he was pointing out that there was a motion cutoff date.
   4           Do you have anything more that you want to put on the
   5     record?
   6                  MR. NICOLETTI: Yes, Your Honor.      I would like to
   7     present the Court with evidence that the motion cutoff date was
   8     in fact --
   9                  THE COURT: (Interjecting) Mr. Nicoletti, you're
  10     getting ahead of me.      You're getting ahead of what I want to
  11     address here.     I set this hearing to address Mr. Harrison's
  12     motion to withdraw for two reasons; medical issues and
  13     breakdown in relationship between the two of you.           Do you have
  14     anything more to say on that?
  15                  MR. NICOLETTI: No, Your Honor.
  16                  THE COURT: Thank you.     Mr. Weier, do you have
  17     anything you want to say?
  18                  MR. WEIER: Not on the issues that the Court raised,
  19     Your Honor.
  20                  THE COURT: The Court is going to grant Mr. Harrison's
  21     Motion.    It appears from the papers that have been filed and
  22     what has been placed on this record today that Mr. Nicoletti
  23     and Mr. Harrison cannot continue to work together and
  24     therefore, it would be in Mr. Nicoletti's best interest that
  25     Mr. Harrison not continue to represent him.          So the Motion is




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1056 Filed 11/14/18 Page 8 of 13
                                                                                  8




   1     granted.
   2                 MR. HARRISON: Thank you, Your Honor.        Shall I present
   3     an Order?
   4                 THE COURT: No, we will do an Order. I'll enter an
   5     Order.
   6                 MR. HARRISON: Thank you, Your Honor.
   7                 THE COURT: Thank you very much.       Since that motion
   8     was filed by Mr. Harrison, Mr. Nicoletti, you filed your own
   9     motions.    I believe the Court struck those motions because you
  10     were represented by Counsel at the time the motions were filed,
  11     and so that gets us to a couple of things that I need to
  12     discuss here which is the first one, Mr. Nicoletti, do you
  13     intend to represent yourself or do you want new counsel?
  14                 MR. NICOLETTI: New counsel, Your Honor.
  15                 THE COURT: Was Mr. Harrison appointed counsel?
  16                 MR. NICOLETTI: He was.
  17                 THE COURT: And so you need appointed counsel again?
  18                 MR. NICOLETTI: Yes.
  19                 THE COURT: All right.      Carol will take the steps to
  20     notify the Federal Defender's Office and to try to get counsel
  21     appointed to represent you.
  22           And if it is your desire, Mr. Nicoletti, to have new
  23     counsel and I think you're saying to the Court then that you
  24     don't intend to represent yourself, when new counsel is
  25     appointed in the case you will have the opportunity to discuss




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1057 Filed 11/14/18 Page 9 of 13
                                                                                       9




   1     with him or her the motions that have been struck and any
   2     strategy you wish to pursue and the case is going to be delayed
   3     under the Speedy Trial Act because of this need for new counsel
   4     to file an appearance.      So is there anything more, Mr.
   5     Nicoletti?
   6                  MR. WEIER: Nothing on behalf of the United States,
   7     Your Honor.
   8                  THE COURT: Mr. Nicoletti, do you have anything more?
   9                  MR. NICOLETTI: No, Your Honor.      If the motions are
  10     stricken, I would just speak to those.
  11                  THE COURT: Okay then, I think we're done.        I'm sure
  12     you'll be notified in the next day or two, Mr. Nicoletti, who
  13     your new lawyer is and once that happens, we will send out a
  14     Scheduling Order.     We'll have to take into account whatever
  15     time your new attorney will need to get up to speed in the case
  16     and we'll set new dates.
  17                  MR. WEIER: Thank you, Your Honor.
  18                  MR. NICOLETTI: Your Honor, would the Court by any
  19     chance entertain my motion for return of the passport that I
  20     believe was unopposed by the U.S. Attorney's Office?
  21                  THE COURT: Mr. Weier, do you have anything to say on
  22     the passport?
  23                  MR. WEIER: That motion has been stricken by the
  24     Court, Your Honor, so -- and we do oppose that motion.
  25                  THE COURT: Okay.    I understand that I struck it.          So




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1058 Filed 11/14/18 Page 10 of 13
                                                                                   10




    1     it may be re-filed.     Mr. Nicoletti, what are your reasons for
    2     wanting your passport?      Your mother is ill I understand, and
    3     you have family outside of the United States?
    4                MR. NICOLETTI:     Yes.
    5                THE COURT:    And is there a need for you to travel
    6     outside of the United States right now?
    7                MR. NICOLETTI: There is, Your Honor.
    8                THE COURT: What is that need?
    9                MR. NICOLETTI: So my mother can keep in touch with
   10     family and so that I can keep in touch with family.
   11                THE COURT: And there isn't anyone else to provide
   12     assistance to your mother?
   13                MR. NICOLETTI: Actually there is not.         My mother is
   14     85 years old and I'm her only source of travel.          I'm the only
   15     person that she will travel with.        She won't travel with anyone
   16     else.
   17                THE COURT: Well, Mr. Weier is correct.         The motion
   18     has been struck.     You'll get new counsel very shortly and
   19     perhaps that's a motion that will get filed and the Government
   20     will be an able to respond to it on a substantive basis.           So we
   21     are done for today. Thank you.
   22                MR. NICOLETTI: Your Honor, can I just inquire of the
   23     Court?   What is the basis for striking the motion that Mr.
   24     Weier filed?    He didn't have any case law.       He didn't have any
   25     court rules and what's the authority for striking my motion and




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1059 Filed 11/14/18 Page 11 of 13
                                                                                   11




    1     preventing me from filing motions until someone else is
    2     appointed because I don't know when that's going to be?
    3                  THE COURT: It's going to be within the next day or
    4     two.    That's how rapidly the Federal Defender's Office works.
    5                  MR. NICOLETTI: And the authority --
    6                  MR. WEIER: (Interjecting) If I may, Your Honor?         Just
    7     to educate Mr. Nicoletti.      Federal Rule of Criminal Procedure
    8     12(c) gives the Court the authority to set motion cutoff dates;
    9     it has done so and the Court has relied on the motion cutoff
   10     date in its motion to strike the motions.         Whether the cutoff
   11     date was February 20th or June 11th, these motions were still
   12     late.   The Court had authority to set that date.         That's the
   13     authority.
   14                  THE COURT: Beyond that, however, Mr. Nicoletti, this
   15     Court routinely strikes motions that are filed by Defendants --
   16     by any party who's represented by a lawyer.         You are acting
   17     through your counsel.      Your counsel is the one who has the
   18     authorities -- the authority to file papers with the Court and
   19     so as I said, you were represented by counsel and the Court
   20     does what it always does in that instance which is to strike
   21     motions filed by a represented party.
   22                  MR. NICOLETTI: So the Court will issue a Scheduling
   23     Order that includes the new motion cutoff date?
   24                  THE COURT: I can't say that.     You will be acting
   25     through your new lawyer who will bring to the attention




                            JANICE COLEMAN, CSR 1095, RPR
                           OFFICIAL FEDERAL COURT REPORTER
                                      (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1060 Filed 11/14/18 Page 12 of 13
                                                                                   12




    1     whatever he or she believes is necessary to be before the Court
    2     and that will be after consultation with you, so I can't say
    3     what I'm going to be doing, but I will be responding to matters
    4     that are brought before me through counsel.
    5                MR. NICOLETTI: It's just that you indicated you're
    6     going to issue a Scheduling Order and I wondered if that would
    7     be included in that Scheduling Order.
    8                THE COURT: I can't say what will be included in that
    9     Scheduling Order.       After you have new counsel, we will have a
   10     status conference and the Court will discuss issues.
   11                MR. NICOLETTI: Very well, Your Honor.
   12                THE COURT: Thank you.
   13                MR. WEIER: Thank you.
   14                THE COURT: We're adjourned.

   15                   (Proceedings adjourned at about 10:50 a.m.)
   16                                       - - -

   17                        COURT REPORTER'S CERTIFICATION
   18
   19     STATE OF MICHIGAN)
   20                         )    SS.
   21     COUNTY OF WAYNE     )
   22          I, Janice Coleman, Federal Official Court Reporter, in and
   23     for the United States District Court for the Eastern District
   24     of Michigan, do hereby certify that pursuant to Section 753,
   25     Title 28, United States Code, that the foregoing is a true and




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 2:15-cr-20382-VAR-MKM ECF No. 103, PageID.1061 Filed 11/14/18 Page 13 of 13
                                                                                   13




    1     correct transcript of the stenographically reported proceedings
    2     held in this matter and that the transcript page format is in
    3     conformance with the regulations of the Judicial Conference of
    4     the United States.
    5
    6                             /S/ JANICE COLEMAN
    7                             JANICE COLEMAN, CSR NO. 1095, RPR
    8                             FEDERAL OFFICIAL COURT REPORTER
    9
   10     DATED:   November 1, 2018
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
